UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 0-17363 LIFEWAY FOODS, INC. (Name ofregistrant as specified in its charter) Illinois 36-3442829 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 6431 West Oakton, Morton Grove, Illinois 60053 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (847) 967-1010 Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of each exchange on which registered Common Stock, No Par Value Nasdaq Global Market Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo R The aggregate market value of the voting and non-voting common equity held by non-affiliates (approximately 4,648,000 shares) computed by reference to the price at which the stock was last sold as of June 30, 2010 ($9.74 per share as quoted on the National Market System of The Nasdaq Global Market) was: $45,271,520. The number of shares outstanding of each of the issuer’s classes of common equity, as of March 1, 2011 is 16,502,566 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE: None. LIFEWAY FOODS, INC. Table of Contents PART I Item 1. Business 1 Item 2. Properties 14 Item 3. Legal Proceedings 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and IssuerPurchases of Equity Securities 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 17 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements With Accountants on Accounting and FinancialDisclosure 41 Item 9A. Controls and Procedures 41 Item 9B. Other Information 42 PART III Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 46 Item 13. Certain Relationships and Related Transactionsand Director Independence 47 Item 14. Principal Accountant Fees and Services 48 PART IV Item 15. Exhibits, Financial Statement Schedules 49 Signatures 51 Index of Exhibits 52 - i - CAUTIONARY STATEMENT IDENTIFYING IMPORTANT FACTORS THAT COULD CAUSE THE COMPANY’S ACTUAL RESULTS TO DIFFER FROM THOSE PROJECTED IN FORWARD LOOKING STATEMENTS In connection with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, readers of this document and any document incorporated by reference herein, are advised that this document and documents incorporated by reference into this document contain both statements of historical facts and forward looking statements. Forward looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those indicated by the forward looking statements. Examples of forward looking statements include, but are not limited to, (i)projections of revenues, income or loss, earnings or losses per share, capital expenditures, dividends, capital structure and other financial items, (ii)statements of Lifeway Foods, Inc.’s plans and objectives, including the introduction of new products, or estimates or predictions of actions by customers, suppliers, competitors or regulatory authorities, (iii)statements of future economic performance, and (iv)statements of assumptions underlying other statements and statements about Lifeway Foods, Inc. or its business. This document and any documents incorporated by reference herein also identify important factors which could cause actual results to differ materially from those indicated by forward looking statements. These risks and uncertainties include price competition, the decisions of customers or consumers, the actions of competitors, changes in the pricing of commodities, the effects of government regulation, possible delays in the introduction of new products, customer acceptance of products and services, and other factors which are described herein and/or in documents incorporated by reference herein. The cautionary statements made pursuant to the Private Litigation Securities Reform Act of 1995 above and elsewhere by Lifeway Foods, Inc. (“Lifeway” or the “Company”) should not be construed as exhaustive or as any admission regarding the adequacy of disclosures made by Lifeway prior to the effective date of such act. Forward looking statements are beyond the ability of Lifeway to control and in many cases we cannot predict what factors would cause results to differ materially from those indicated by the forward looking statements. PART I ITEM 1. BUSINESS. BUSINESS DEVELOPMENT Lifeway Foods, Inc., an Illinois corporation, commenced operations in February 1986, and was incorporated under the laws of the State of Illinois on May19, 1986. The Company’s principal business activity is the manufacturing of probiotic, cultured, functional dairy and non-dairy health food products. Lifeway’s primary products are kefir, a drinkable dairy beverage similar to but distinct from yogurt, in several flavors sold under the name “Lifeway Kefir” and “Helios Nutrition Organic Kefir”; a line of various drinkable yogurts sold under the“Tuscan” and “Lassi” brands; and “BasicsPlus,” a dairy based immune-supporting dietary supplement beverage. In addition to the drinkable products, Lifeway manufactures “Lifeway Farmer Cheese,” a line of various farmer cheeses, a line of gourmet cream cheeses, and “Sweet Kiss,” a fruit sugar-flavored spreadable cheese similar in consistency to cream cheese. The Company also manufactures and markets a vegetable-based seasoning under the “Golden Zesta” brand. In the Chicago metropolitan area, Lifeway distributes its products on its own trucks and via one distributor. Lifeway manufactures all of its products at Company-owned facilities and distributes its products primarily throughout the United States.The Company directly distributes its products in the Philadelphia metropolitan area using its own trucks. SUBSIDIARY ENTITIES On August3, 2006, the Company acquired all of the issued and outstanding stock of Helios Nutrition, Ltd. (“Helios”).Pride of Main Street Dairy, L.L.C., a Minnesota limited liability company, is 100% owned by Helios. - 1 - Starfruit, L.L.C. and Starfruit Franchisor, L.L.C. are both wholly-owned subsidiaries formed on March 26,2007 and July 15, 2008, respectively,in connection with the Company’s Starfruit cafe activities. On February 6, 2009, the Company acquired all of the issued and outstanding stockof Fresh Made, Inc., a Pennsylvania corporation (“Fresh Made”). On October 14, 2010, Lifeway First Juice, Inc., an Illinois corporation and a wholly-owned subsidiary of the Company (“Lifeway First Juice”) acquired substantially all of the assets of First Juice, Inc., a Delaware corporation (“First Juice”). BUSINESS OF ISSUER PRODUCTS Lifeway’s primary product is kefir, which, like the better-known product of yogurt, is a fermented dairy product. Kefir has a slightly effervescent quality, with a taste similar to yogurt and a consistency similar to buttermilk. It is a product distinct from yogurt because it incorporates the unique microorganisms of kefir as the cultures to ferment the milk. Lifeway’s Kefir is a drinkable product intended for use as a breakfast meal or a snack, or as a base for lower-calorie dressings, dips, soups or sauces. Kefir is also used as the base of Lifeway’s plain farmer’s cheese, a cheese made without salt, sugar or animal rennet. In addition, kefir is the primary ingredient of Lifeway’s “Sweet Kiss” product, a fruit sugar-flavored, cream cheese-like spread which is intended to be used as a dessert spread or frosting. Kefir contains a unique mixture of several live microorganisms and nutrients such as proteins, minerals and vitamins.Kefir is a good source of calcium, protein and B Vitamins. In addition, because the fermentation process does not produce a highly sour-tasting product, the end product has fewer calories than some similar products in the dairy category. Lifeway currently sells some or all of the products listed below, except as specifically noted, to various retail establishments including supermarkets, grocery stores, gourmet shops, delicatessens and convenience stores. LIFEWAY’S KEFIR.“Lifeway’s Kefir” is a drinkable kefir product manufactured in ten regular and low-fat varieties, including plain, pomegranate, raspberry, blueberry, strawberry, cherry, peach, banana-strawberry, cappuccino and vanilla, and sold in 32-ounce containers and 8-ounce single serving containers featuring color-coded caps and labels describing nutritional information. In March 1996, Lifeway began marketing its non-fat, low-cholesterol kefir in six flavors— plain, raspberry, strawberry, strawberry-banana, peach and blueberry. The kefir product is currently marketed under the name “Lifeway’s Kefir,” and is typically sold by retailers from their dairy sections. LIFEWAY’S ORGANIC KEFIR.“Lifeway’s Organic Kefir” meets the organic standards and specifications of the United States Department of Agriculture for organic products and is manufactured in five flavors: plain, wildberry, raspberry, strawberry and peach. Lifeway’s Organic Kefir is sweetened with organic cane juice. LIFEWAY’S SLIM6.“Lifeway’s Slim6” is a line of low-fat kefir beverages with no added sugar designed for consumers who follow low-carbohydrate diets. Lifeway’s Slim6 has only 8 grams of carbohydrates and 2.5 grams of fat per 8-ounce serving and is available in five flavors: strawberriesn’ cream, mixed berry, tropical fruit, strawberry-banana and an original, unsweetened version. PROBUGS.“ProBugs” is a kefir product that contains 10 live and active kefir cultures. Aimed at children ages2-9, ProBugs comes in three flavors, “Sublime Slime Lime®,” “Orange Creamy Crawlert®” and “Goo-Berry Pie®” and is packaged in patented no spill spout pouches designed as cartoon bug characters Peter, Polly and Penelope ProBug®. - 2 - TUSCAN BRAND DRINKABLE YOGURT.“Tuscan Brand Drinkable Yogurt” is a cultured dairy beverage mainly marketed on the East Coast and manufactured in a variety of flavors which vary depending upon distributor demand. FARMER CHEESE.“Farmer Cheese” is based on a cultured soft cheese and is intended to be used in a variety of recipes as a low fat, low-cholesterol, low-calorie substitute for cream cheese or ricotta, and is available in various styles. SWEET KISS.“Sweet Kiss” is a sweet cheese probiotic spread available in five flavors: plain, plain with raisins, apple, peach and chocolate. ELITA; BAMBINO.“Elita” and “Bambino” cheeses are low-fat, low-cholesterol kefir based cheese spreads which are marketed as an alternative to cream cheese. KRESTYANSKI TWOROG.“Krestyanski Tworog” is a European-style kefir-based soft style cheese which can also be used in a variety of recipes, eaten with a spoon, used as a cheese spread, or substituted in recipes for cream cheese, ricotta cheese or cottage cheese and is marketed to consumers of various Eastern European ethnicities. BASICS PLUS.“Basics Plus” is a patented kefir-based beverage product designed to support gastrointestinal functions and the immune system.This product contains certain “passive immunity products” purchased from GalaGen, Inc. prior to its 2002 bankruptcy.Lifeway is currently engaged in discussion with several potential new suppliers of passive immunity products and is not currently manufacturing this beverage. KEFIR STARTER.“Kefir Starter” is a powdered form of kefir that is sold in envelope packets and allows a consumer to make his or her own drinkable kefir at home by adding milk. Lifeway continues to develop sales of this product internationally and via the internet. LASSI.“Lassi”is a cultured drink inspired by the traditions of India. Sold in 8-ounce containers in two flavors, strawberry and mango. GOLDEN ZESTA.“Golden Zesta” is a vegetable-based seasoning, which, because of its low sodium content, may also be used as a salt substitute and is marketed to delicatessens, gourmet shops and ethnic grocers. HELIOS NUTRITION ORGANIC KEFIR.“Helios Nutrition Organic Kefir” is a kefir product made from organic milk and manufactured with a unique blend of active cultures. It is sold in 8 and 32 ounce bottles and made in five flavors: peach, plain, strawberry, vanilla and raspberry. - 3 - Lifeway intends to continue to develop new products based on kefir and Farmer Cheese. There is no assurance that such products or any other new products can be developed successfully or marketed profitably. DISTRIBUTION With its fifteen company-owned trucks, Lifeway distributes its products directly and extensively in the State of Illinois, primarily in the Chicago metropolitan area. Lifeway also directly distributes its products in the Philadelphia and Tri State metropolitan area. In addition to the Chicago, Philadelphia and Tri State metropolitan areas, Lifeway’s products are distributed to stores throughout the United States. Lifeway has verbal distribution arrangements with various distributors throughout the United States. Lifeway believes these verbal distribution arrangements allow management the necessary latitude to expand into new areas and markets and establish new relationships with distributors on an ongoing basis. Lifeway has not offered any exclusive territories to any distributors. Distributors are provided Lifeway products at wholesale prices for distribution to their retail accounts. Lifeway believes that the price at which its products are sold to its distributors is competitive with the prices generally paid by distributors for similar products in the markets served. In all areas served, distributors currently deliver the products directly to the refrigerated cases of dairy sections of their retail customers. Each distributor carries a line of Lifeway’s products on its trucks, checks the retail stores for space allocated to Lifeway’s products, determines inventory requirements of the store and places Lifeway products directly into the retailers’ dairy cases. Lifeway believes this method of distribution best serves the needs of each retail store, and is the best available means to ensure consistency and quality of product handling, quality control, flavor selection and favorable retail display. Under the distribution arrangements, each distributor must meet certain prescribed product handling, service and administrative requirements including, among others, frequency of delivery, replacement of damaged, old or substandard packages, and delivery of products directly to the refrigerated case. Additionally, Lifeway has attempted international distribution of certain of its products by attempting to export to distributors operating in the Canadian provinces of Ontario and Quebec. Lifeway’s products are subject to strict import quotas imposed by the Trade Control Policy Division of the Department of Foreign Affairs and International Trade of Canada. In an attempt to address this situation, management is exploring various alternatives to permit expansion of Lifeway’s product line in Canada. Lifeway believes that it currently is in compliance with all applicable Canadian regulations. MARKETING Lifeway continues to promote the verifiable nutritional characteristics, purity and good taste of its kefir and kefir-based products. Lifeway primarily advertises its products through local radio stations, which advertisements are directed to both users and non-users of cultured milk products of all kinds. In addition, through newspaper and magazine advertising, Lifeway provides educational information on its products and appeals to the common perception that the products may be of particular health benefit, including promoting digestion, and continues to educate the public on the possible health benefits which could be derived from the use of kefir and kefir-based products. In addition to local radio stations, newspapers and magazines, Lifeway promotes further exposure of its products through the internet, catalog advertising and promotion, store demonstrations throughout the UnitedStates, and participation in various trade shows. Lifeway also sponsors several different sporting events in the Chicago metropolitan area as an additional marketing tool. Lifeway does not promote products manufactured under theTuscan brand name with any marketing or advertising. - 4 - COMPETITION Although Lifeway faces a small amount of direct competition in the United States and Canadian markets for kefir products, Lifeway’s kefir-based products compete with all other yogurt and other dairy products. Many producers of yogurt and other dairy products are well-established and have significantly greater financial resources than Lifeway to promote their products. In connection with the certain Stockholders’ Agreement, as amended, between Lifeway, Danone Foods, Inc. and other parties, as well as certain other transactions between the two foregoing companies described elsewhere in this report, the parties agreed that they would not compete with each other during the term of the Stockholders’ Agreement with respect to certain yogurt, cheese and kefir products. On December 31, 2009, the term of the non-compete obligation was extended to December31, 2010 and the non-compete obligation was limited solely to kefir products. No further extensions to the term of the non-compete obligationhave been agreed upon by Danone and Lifeway at this time, however, Lifeway isdiscussing further extensionswith Danone. The remaining provisions of the Stockholders’ Agreementare in full force and effect. SUPPLIERS Lifeway purchases its raw materials, such as milk, sugar and fruit from unaffiliated suppliers, and is not limited or contractually bound to any supplier. Lifeway has ready access to multiple suppliers for all of its raw materials and packaging requirements. Prior to making any purchase, Lifeway determines which supplier can offer the lowest price for the highest quality of product. The raw and packaging materials purchased by Lifeway are considered commodity items and are widely available on the open market with the exception of the licensed ingredient in BasicsPlus. Lifeway owns and operates the means of production of all of its products. MAJOR CUSTOMERS Lifeway distributes its products to numerous accounts throughout the United States. Concentrations of credit with regard to trade accounts receivable and sales are limited due to the fact that Lifeway’s customers are spread across different geographic areas.However, customers are concentrated in the retail food industry, for example, Trader’s Joe’s. In 2010, Lifeway’s largest customer represented approximately 9% of sales and reflected sales in various regions of the United States outside the Chicago metropolitan area. TRANSACTIONS WITH GROUPE DANONE SA All share amounts and prices in this subsection are historical and have not been adjusted for the stock splits which occurred in the first quarter of 2004 and the second quarter of 2006. On October1, 1999, Lifeway and certain members of the Smolyansky family sold shares of restricted common stock to Danone at $10.00per share. Later in 1999, Danone purchased additional shares of common stock from certain individuals, including shares purchased in transactions with certain Company affiliates, including Lifeway’s founder Michael Smolyansky, Val Nikolenko, Vice President of Production and Pol Sikar, a director, and his affiliates. As a result of these transactions, Danone became the beneficial owner of approximately 20% of the outstanding common stock of Lifeway. Pursuant to the terms and conditions of the transaction, Lifeway granted certain limited rights to Danone, which include a right to nominate one director, anti-dilutive rights relating to future offerings and limited registration rights. In addition, as described above, Lifeway and Danone are parties to a Stockholders’ Agreement dated October1, 1999, as amended through extensions of certain provisions pursuant to which the parties agreed, among other things, that they would not compete with each other through December31, 2010 with respect to certainkefir products. The Stockholders’ Agreement also provides that Danone may not own more than 20% of the outstanding common stock of Lifeway as a result of direct or indirect acquisition of shares during the standstill period, which was extended to December 31, 2010. Danone’s interest as of December31, 2010 was approximately 20.9% due to reductions in Lifeway’s shares outstanding, primarily due to share repurchases by Lifeway.No further extensions of certain provisionsto the Stockholders’ Agreement have been agreed upon by Danone and Lifeway at this time, however, Lifeway isdiscussing further extensionswith Danone. The remaining provisions of the Stockholders’ Agreementare in full force and effect. PATENTS, TRADEMARKS, LICENSES, ROYALTY AGREEMENTS All trademark registrations have been granted by the United States Patent and Trademark Office (“USPTO”), unless otherwise noted below. Each trademark registration may be renewed upon expiration. Lifeway intends to make all timely filings as required for all trademarks listed. - 5 - Mark Use Date of Registration Expiration of Registration Comments Lifeway Cheese and kefir December 12, 1989 December 12, 2019 Registration was timely renewed on December 12, 2009. Registration is renewable for ten year periods or during the six-month grace period following the registration expiration date. Sweet Kiss Cheese, cottage cheese and other milk products, excluding ice cream, ice milk and frozen yogurt February 10, 1998 February 10, 2018 Registration was timely renewed on May 23, 2008.Registration is renewable for ten year periods or during the six-month grace period following the registration expiration date. Kwashenka Kefir, yogurt, cheeses, cottage cheeses and other milk products, excluding ice cream, ice milk and frozen yogurt February 10, 1998 February 10, 2018 Registration was timely renewed on May 23, 2008. Registration is renewable for ten year periods or during the six-month grace period following the registration expiration date. Bambino Cheeses, cottage cheeses and other milk products October 7, 2003 October 7, 2013 An Affidavit of Continued Use was timely filed between the 5th and 6th anniversaries of the registration date.Registration is renewable between the 9th and 10th anniversaries of the registration date or the six-month grace period following the registration expiration date. Mark Use Date of Registration Expiration of Registration Comments KPECTBRHCKNN (A stylized presentation of “Krestyanskiy” in Cyrillic characters-means “Peasant”) Cheeses, cottage cheeses and other milk products excluding ice cream, ice milk and frozen yogurt September 8, 1998 September 8, 2018 Registration was timely renewed on August 23, 2008. Registration is renewable for ten year periods or during the six-month grace period following the registration expiration date. BA3APHBIII (A stylized presentation of “Bazarny” in Cyrillic characters) Cultured milk products, excluding ice cream, ice milk and frozen yogurt; cheeses and cottage cheese. March 17, 2009 March 17, 2019 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. - 6 - BAZARNY Cultured milk products, excluding ice cream, ice milk and frozen yogurt; cheeses and cottage cheese. March 31, 2009 March 31, 2019 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. SoyTreat Soy-based food beverage intended for use as cultured milk substitute November 11, 2008 November 11, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. Korovka Dairy-based spread November 6, 2001 November 6, 2011 An Affidavit of Continued Use was timely filed between the 5th and 6th anniversaries of the registration date.Registration is renewable between the 9th and 10th anniversaries of the registration date or the six-month grace period following the registration expiration date. La Fruta Cultured milk products, excluding ice cream, ice milk and frozen yogurt March 29, 2005 March 29, 2015 An Affidavit of Continued Use was timely filed between the 5th and 6th anniversaries of the registration date.Registration is renewable between the 9th and 10th anniversaries of the registration date or the six-month grace period following the registration expiration date. - 7 - Mark Use Date of Registration Expiration of Registration Comments PTICHYE MOLOKO (a stylized presentation of “Ptichye Moloko” in Cyrillic characters) Kefir, yogurt, cheeses, cottage cheeses and other milk products, excluding ice cream, ice milk and frozen yogurt October 18, 2005 October 18, 2015 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. BIO KEFIR Yogurt, cheeses, cottage cheeses and other milk products, excluding ice cream, ice milk and frozen yogurt December 7, 2010 December 7, 2020 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. SUBLIME SLIME LIME Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute July 10, 2007 July 10, 2017 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. PROBUGS Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute July 10, 2007 July 10, 2017 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. ORANGE CREAMY CRAWLER Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute July 10, 2007 July 10, 2017 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. - 8 - (DESIGN) Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute July 17, 2007 July 17, 2017 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. (DESIGN) Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute July 10, 2007 July 10, 2017 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. Mark Use Date of Registration Expiration of Registration Comments (DESIGN) Penelope Dairy-based beverages; dairy-based food beverages; kefir; soy- based food beverage used as milk substitute April 8, 2008 April 8, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. PRIDE OF MAIN STREET Dairy Product November 9, 1987 November 9, 2017 Only for the State of Minnesota, not in US – Registration was renewed in 2007.Registration is renewable for tenyears. HELIOS NUTRITION Dairy products and functional foods October 5, 1999 October 5, 2019 Registration was timely renewed on April 2, 2010. Registration is renewable for ten year periods or during the six-month grace period following the registration expiration date or the six-month grace period following the sixth anniversary date - 9 - STARFRUIT Franchise services, namely, offering technical and business management assistance in the establishment and operation of restaurants October 7, 2008 October 7, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. STARFRUIT Restaurant services June 24, 2008 June 24, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. GOO-BERRY PIE Dairy-based beverages; dairy-based food beverages; kefir; soy-based food beverage used as a milk substitute April 1, 2008 April 1, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. Mark Use Registration Date Expiration of Registration Comments PHYTOBOOST Dairy-based beverages; dairy-based food beverages; Kefir; soy-based food beverage used as a milk substitute Pending – Application was filed April 6, 2010 N/A Notice of Allowance (NOA) issued November 2, 2010. Applicant must file a Statement of Use or Extension Request within six months of the NOA issuance date. TRAINING WHEELS FOR HEALTHY EATING (Stylized) Fruit Juices April 15, 2008 April 15, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. - 10 - FRUIT JUICE LOGO Fruit Juices May 20, 2008 May 20, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. PLAYGROUP PACK Fruit Juices June 9, 2009 June 9, 2019 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. FRUIT JUICE (Stylized) Fruit Juices April 15, 2008 April 15, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. - 11 - CHANGING THE WORLD, ONE MOUTHFUL AT A TIME. (Stylized) Fruit Juices December 2, 2008 December 2, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. TODDLER TASTEBUD TRAINING (Stylized) Fruit Juices December 2, 2008 December 2, 2018 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. FIRST POP Frozen Confections Pending – Application filed July 25, 2008 N/A Notice of Allowance (NOA) issued June 22, 2010. A First Extension of Time was granted December 6, 2010.Applicant must file a Statement of Use or 2nd Extension Request by June 22, 2011. FIRST WATER Drinking Water Pending – Application filed July 25, 2008 N/A Notice of Allowance (NOA) issued January 12, 2010. First and Second Extensions of Time were granted. Applicant must file a Statement of Use or 3rdExtension Request by July 12, 2011. - 12 - FIRST SMOOTHIE Smoothies Pending – Application filed August 19, 2010 N/A A non-final Office action issued December 6, 2010. This is a letter from the examining attorney requiring additional information and/or making an initial refusal. The applicant must respond to this Office action by June 6, 2011. STARFRUIT (Stylized) KEFIR November 23, 2010 November 23, 2020 Registration is renewable at the time of expiration provided mandatory documents are filed with the USPTO between the 5th and 6th anniversaries of the registration date or the six-month grace period following the sixth anniversary date. PROBOOST Dairy-based beverages containing probiotic cultures; kefir Pending – Application filed May 4, 2010 N/A Final Office action issued February 23, 2011. Applicant has until August 23, 2011 to respond. Lifeway also uses, and claims common law rights, the following unregistered trademarks to: “Elita,” “Healthy Foods Today for a Better Life Tomorrow,” “Milkshake Smoothie,” “Toplenka,” “White Cheese,” “Drink It to Be Beautiful Inside and Out,” “Golden Zesta” and “Pride of Main Street.” On December27, 1990, Lifeway purchased the Tuscan brand-name liquid drinkable yogurt customer list along with a limited license of the trademark and use of the Tuscan liquid yogurt U.P.C. codes from a third party. In October 1998, Lifeway entered into a sublicense agreement with GalaGen, Inc. and Metagenics, Inc. with an effective date of May1, 1998 (“Lifeway sublicense”), wherein GalaGen sublicensed patent rights of Metagenics for kefir-based products containing natural immune components exclusively to Lifeway. Under the rights granted to it by the Lifeway sublicense, Lifeway manufactures and sells products using the Basics Plus trademark. GalaGen had acquired the primary license for such patent rights in an agreement executed with Metagenics in April 1998. - 13 - The terms of the Lifeway sublicense provide that Metagenics will permit Lifeway to continue to have the exclusive patent rights to produce or sell kefir-based products containing natural immune components in the event the original license between GalaGen and Metagenics is terminated, and such termination was not caused by Lifeway. On February25, 2002, GalaGen filed a petition for bankruptcy in the United States Bankruptcy Court, District of Minnesota, which terminated both its primary license with Metagenics and its participation in the Lifeway sublicense. The license and sublicense were excluded from the sale of assets of GalaGen pursuant to an order of the Bankruptcy Court. Lifeway has not received any indication that Metagenics will not permit Lifeway to continue to have the exclusive patent rights to produce or sell kefir-based products containing natural immune components. Thus, Lifeway believes that it continues to have the exclusive patent rights licensed directly from Metagenics. Either party may terminate the license agreement for cause. The term of the license agreement expires when the last valid claim of the patent rights expires, which currently is July2, 2013, however, this term can be extended in accordance with the terms of the license agreement. In connection with its purchase of Ilya’s Farm, Inc., the Company has undertaken a royalty obligation of 5% of all sales of Ilya’s Farm, Inc.’s products paid quarterly, in arrears. REGULATION Lifeway is subject to regulation by federal, state and local governmental authorities regarding the distribution and sale of food products. Although Lifeway believes that it currently has all material government permits, licenses, qualifications and approvals for its operations, there can be no assurance that Lifeway will be able to maintain its existing licenses and permits or to obtain any future licenses, permits, qualifications or approvals which may be required for the operation of Lifeway’s business. Lifeway believes that it is currently in compliance with all applicable environmental laws and that the cost of such compliance was not material to the financial position of Lifeway. In addition, any Lifeway products exported to Canada would be subject to strict quotas imposed by the Trade Control Policy Division of the Department of Foreign Affairs and International Trade of Canada. Lifeway believes that it currently is in compliance with all applicable Canadian regulations. The Company exported no products to Canada in 2010. RESEARCH AND DEVELOPMENT Lifeway continues its program of new product development, centered around the nutritional and “low calorie” features of its proprietary kefir formulas. Lifeway conducts primarily all of its research internally, but at times will employ the services of an outside testing facility. During 2009 and 2010, the amount Lifeway expended for research and new product development was not material to the financial position of Lifeway and no amount was customer supported. EMPLOYEES Lifeway currently employs approximately 315 employees, all of whom are full-time employees. Substantially all of these employees are engaged in the manufacturing of the Company’s products. None of Lifeway’s employees are covered by collective bargaining agreements. ITEM 2.PROPERTIES. On May16, 1988, Lifeway purchased an approximately 26,000square foot parcel of real property, including an approximately 8,500square foot one-story brick building in good condition, located at 7625N.Austin Avenue, Skokie, Illinois. Lifeway uses this facility for manufacturing and storage and has no plans to improve or renovate this property.Lifeway is the only occupant of this property and presently holds fee simple title subject to a mortgage which secures the property as collateral for certain loans to Lifeway from The Private Bank & Trust as discussed in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation (the “Loans”).The Loans are secured by all of the assets of Lifeway, including a first mortgage on Lifeway’s real property located in Skokie, Illinois, Niles, Illinois and Morton Grove, Illinois.A portion of the proceeds of the Loans was used to pay off previously existing mortgage loans.The value of this property may be subject to real estate market forces that typically affect industrial real estate in the area immediately surrounding the property. - 14 - On October16, 1996, Lifeway purchased a 110,000square foot commercially-zoned parcel of real property, including a 46,000square foot one-story brick building in good condition, located at 6431 Oakton Avenue, Morton Grove, Illinois. This property is used as Lifeway’s corporate headquarters and main manufacturing facility. This property has been improved every year since the time of purchase by the addition of custom-built refrigerated storage space and the addition of various machinery and equipment used to manufacture, package and store Lifeway’s products. Lifeway is the only occupant of this property and presently holds fee simple title subject to a mortgage which secures the property as collateral for the Loans discussed above.The value of this property may be subject to real estate market forces that typically affect industrial real estate in the area immediately surrounding the property. In June 2005, the Company purchased a 100,000-square-foot distribution and warehousing facility that is equipped with 40,000square feet of refrigeration. The facility, located at 6101 Gross Point Road in Niles, Illinois, will be used to store raw materials and finished goods in order to relieve space pressures at the Company’s existing 50,000-square foot building, less than a mile away. The additional space at the Company’s main plant will be used to expand production capacity for the Company’s kefir and other probiotic products. Lifeway is the only occupant of this property and presently holds fee simple title subject to a mortgage which secures the property as collateral for the Loansdiscussed above.The value of this property may be subject to real estate market forces that typically affect industrial real estate in the area immediately surrounding the property. Included in the purchase of Pride of Main Street Dairy on August3, 2006, Lifeway acquired an approximately 35,000square foot commercially-zoned parcel of real estate located at 214 Main Street S. Sauk Centre, Minnesota, including a 16,000square foot two-story brick building used for production, and a 5,600square foot storage facility. This property is used as the main headquarters and main production facility for Pride of Main Street Dairy. The building was built in the 1920’s with an addition in 1990. The facility is being used to produce all of the Pride of Main Street Dairy products, and approximately 70% of the Helios Nutrition Organic Kefir, with the remaining 30% being produced in Lifeway’s main production facility in Morton Grove, Illinois. Lifeway is the only occupant of this property and presently holds fee simple title subject to negative mortgage pledge as part of the collateral packagefor the Loansdiscussed above.The value of this property may be subject to real estate market forces that typically affect industrial real estate in the area immediately surrounding the property. On February 6, 2009, in connection with the Company’s acquisition of Fresh Made, Inc., Lifeway also acquired 1.135 acres of land in Philadelphia.Lifeway is the only occupant of this property and presently holds fee simple title subject to anegative mortgage pledgeas part of the collateral packagefor the Loansdiscussed above. The value of this property may be subject to real estate market forces that typically affect industrial real estate in the area immediately surrounding the property. For financial statement and tax purposes, Lifeway depreciates its buildings and improvements on a straight line basis over 31 and 39years. Management believes that Lifeway has adequate insurance coverage for all its properties. ITEM 3.LEGAL PROCEEDINGS. Lifeway is not party to any material pending legal proceedings.Lifeway is from time to time engaged in litigation matters arising in the ordinary course of business none of which presently is expected to have a material adverse effect on its business results or operations. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION - 15 - Lifeway’s Common Stock, no par value, the only class of common equity of Lifeway, is traded on The Nasdaq Global Market under the symbol “LWAY.” Trading commenced on March 29, 1988. The high and low sales prices for Lifeway’s Common Stock for the quarterly periods within the two most recent fiscal years, as reported by The Nasdaq Global Market, is set forth in the following table: Low Bid High Bid First Qtr. 2009 Second Qtr. 2009 Third Qtr. 2009 Fourth Qtr. 2009 First Qtr. 2010 Second Qtr. 2010 Third Qtr. 2010 Fourth Qtr. 2010 As of March 15, 2011, there were approximately 82 holders of record of Lifeway’s Common Stock. The Company has no information regarding beneficial owners whose shares are held in street name. DIVIDENDS Lifeway has paid no cash dividends on its Common Stock since inception and management does not anticipate that such dividends will be paid in the foreseeable future. SALES OF UNREGISTERED SECURITIES None. PURCHASES OF THE COMPANY’S SECURITIES Period (a) Total Numbers of Shares (or Units) Purchased (b) Average Price Paid per Share (or Unit) (c) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 1 to October 31, 2010 November 1 to November 30, 2010 9.83 December 1 to December 31, 2010 9.63 Total The Company established ashare repurchase program approvedDecember 17, 2009 (for 100,000 shares with a plan expiration date of one year) and on May 7, 2010, the Company approved a new share repurchase programof up to200,000 shares with a plan expiration date of one year from the date of the first purchase.As of the date of this filing, Lifewayhasrepurchased 252,398 shares of the Company’s securities in 2010 pursuant to these programs at a total cost of $2,666,288. - 16 - EQUITY COMPENSATION PLAN INFORMATION See Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters, of this Annual Report on Form 10-K for information regarding securities authorized for issuance under our equity compensation plans. ITEM 7.MANAGEMENT’S DISCUSSION ANDANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS. Comparison of Quarter Ended December 31, 2010 to Quarter Ended December 31, 2009 The following analysis should be read in conjunction with the audited financial statements of the Company and related notes included elsewhere in this annual report and the unaudited financial statements and Management’s Discussion and Analysis contained in our Form 10-Q, for the fiscal quarters ended March 31, 2010, June 30, 2010, and September 30, 2010. Results of Operations Total gross consolidated group sales increased by $1,657,451 (approximately 11%) to$16,123,946 during the three month period ended December 31, 2010, from $14,466,495 during the three month period ended December 31, 2009. This increase is primarily attributable to increased sales and awareness of Lifeway’s flagship line, Kefir, as well as ProBugs®Organic Kefir for kids. Cost of goods sold as a percentage of gross sales, excluding depreciation, were approximately 71% during the fourth quarter 2010, compared to about 66% during the same period in 2009.This increase is a result of higher prices of conventional milk, our largest raw material, and higher costs of other raw materials, such as cost of transportation and other petroleum based production supplies, which were partially offset through higher sales volume as well as an increase in production efficiencies.The cost of milk was approximately 30% higher during the fourth quarter 2010 when compared to the same period in 2009.Gross profit decreased approximately 5% during the fourth quarter of 2010, when compared with the same period in 2009. Operating expenses as a percentage of sales were approximately 22% during the fourth quarter of 2010 compared to approximately 21% during the same period in 2009. This increase is primarily attributable to a planned increase in selling expenses due to increased advertising spend in order to drive awareness of our expanding product offerings.Advertising costs were $1,008,849 compared to $160,000 for the same period in 2009.We expect advertising expense to be approximately 10% of sales in coming quarters. Interest expense during the fourth quarter 2010 increased to $88,723 compared to interest expense of $78,366 during the same period a year ago. Notes payable are discussed in Note 9 of the Notes to Consolidated Financial Statements. Total loss before taxes increased by $343,444 to a loss of $368,862during the fourth quarter 2010, from a loss of $25,418 during the same period in 2009. - 17 - Income tax benefit was $133,299 for the 2010 fourth quarter compared with an income tax benefit of$145,011 during the same period in 2009. Total loss was $235,563, or $0.01 per share, for the fourth quarter ended December 31, 2010, compared to net income of $119,593, or $0.01 per share, for the same period in 2009. Comparison of Year Ended December 31, 2010 to Year Ended December 31, 2009 Results of Operations Sales increased by $5,427,576 (approximately 9%) to $63,543,445 during the twelve month period ended December 31, 2010, from $58,115,878 during the same twelve month period in 2009.This increase is primarily attributable to increased sales and awareness of Lifeway’s flagship line, Kefir, as well as Lifeway’s kids Kefir drink, ProBugs®. Cost of goods sold as a percentage of gross sales, excluding depreciation expense, was approximately 58% in 2010, which compares to about 55% for the same period in 2009. Cost of goods sold were impacted by the higher cost of conventional milk, our largest raw material, which was approximately 30% higher in full year 2010 when compared to full year 2009.We were able to offset the majority of the impact of increases in milk prices through other operational efficiencies. Operating expenses as a percentage of sales were approximately 22% in 2010, compared to 21% in 2009. This increase is primarily attributable to a $1.6 million, or 60%,planned increase in selling expenses due to an increased advertising spend in order to drive awareness of our expanding product offerings.Total advertising costs increased by $2.7 million in 2010 when compared to 2009. We expect advertising expense to be approximately 10% of sales in fiscal 2011. Total other income in 2010 was $171,820 compared with total other expenses of $489,716 in 2009. This increase is attributable to our gains on the sale of marketing securities of $250,480 in 2010, compared to a loss on the sale of marketable securities of $278,474 in 2009. Marketable securities are discussed in Note 5 of the Notes to Consolidated Financial Statements.We also benefitted from higher interest dividend income in 2010 as compared to 2009 and lower interest expenses. Total income before taxes decreased by $1,947,236 (approximately 22%) to $6,446,452 in 2010,from $8,448,952 in 2009. Provision for income taxes was $2,823,986, or a 44% tax rate, in 2010 compared to $2,879,250, or a 34% tax rate, in 2009.Income taxes are discussed in Note 10 of the Notes to Consolidated Financial Statements. - 18 - Total net income was $3,622,466, or $0.22 per share, in 2010 compared to $5,569,702, or $0.33 per share, in 2009. LIQUIDITY AND CAPITAL RESOURCES Sources and Uses of Cash On February 6, 2009, Lifeway entered into a Loan and Security Agreement with The Private Bank & Trust (the “Loan Agreement”) which provided for (i) a term loan to Lifeway in the principal amount of $7,600,000, due on February 6, 2014 (the “Term Loan”) with annual interest rate equal to either the London Inter-Bank Offer Rate (“LIBOR”), plus 2.5% or the prime lending rate, and (ii) a revolving line of credit in the principal amount of $5,000,000 (the “Line of Credit,” together with the Term Loan, the “Loans”), which originally matured February 6, 2010.The original maturity date was extended to May 31, 2011 on March 31, 2011.The Line of Credit has an annual interest rate equal to either LIBOR, plus 2.5% or the prime lending rate.The Loans are secured by all of the assets of Lifeway, including a first mortgage on Lifeway’s real property located in Skokie, Illinois, Niles, Illinois and Morton Grove, Illinois.A portion of the proceeds of the Loans was used to pay off previously existing mortgage loans.At December31, 2010, the Loans had a balance of $6,628,889, and $0, respectively.The Companyentered into to a First Modification Agreement to Loan and Security Agreement dated as of August 13, 2009, a Second Modification Agreement dated November 12, 2009, a Third Modification Agreement dated February 6, 2010 and the Fourth Modification Agreement dated March 31, 2011 pursuant to which the allowed borrowing limits under the Line of Credit was reduced from $5,000,000 to $2,000,000 and certain covenants related to allowable capital expense limits andtangible net worth covenants were immaterially relaxed.The Fourth Modification Agreement is filed herewith as Exhibit 10.10. Net cash provided by operating activities was $5,615,943 in 2010, which is a decrease of $1,987,118 when compared to 2009. This decrease is primarily attributable to the decrease in net income of $1,947,236. Net cash provided by investing activities was $1,410,337 in 2010, compared to net cash used in investing activities of $12,037,187 in 2009. This improvement is primarily due to the acquisition of Fresh Made Dairy, net of cash acquired in 2009.The Company purchased $2,229,274of property, plant and equipment in 2010 compared to the purchases of $1,766,280 in 2009.This represents an increase of $462,994 in 2010 when compared to 2009. Lifeway had a net increase in cash and cash equivalents of $2,599,532 during the twelve months ended December 31, 2010, compared to a net increase in cash and cash equivalents of $353,159 during the same period in 2009.Lifeway had cash and cash equivalents at December 31, 2010, of $3,229,939, compared to cash and cash equivalents at the end of 2009 of $630,407. Assets and Liabilities Total assetswere $52,058,731 as of December 31, 2010, which is a decrease of $588,888 when compared to total assets of the end of 2009.Additionally, the value of the Company’s property, plant and equipment was$15,152,713as of December 31, 2010, compared to $16,622,140 at the end of 2009. Total current liabilitieswere $8,885,760 at the end of 2010, which is an increase of $322,125 when compared to the end of 2009.This is primarily due to an increase in accounts payable. - 19 - We previously had held significant portions of our assets in marketable securities. During the fourth quarter, we converted certain securities to cash and cash equivalents in order to ensure we had easy access to capital to capitalize on the opportunities we see ahead for our business.All of our marketable securities are classified as available-for-sale on our balance sheet.All of these securities are stated thereon at market value as of the end of the applicable period. Gains and losses on the portfolio are determined by the specific identification method. We anticipate being able to fund the Company’s foreseeable liquidity requirements internally. We continue to explore potential acquisition opportunities in our industry in order to boost sales while leveraging our distribution system to consolidate and lower costs. Other Developments On August 24, 2010 the USDA ruled to exempt Kefir beverages from the Class I milk classification, which provides exemptions from the Class I definition for Kefir and other drinkable yogurt products containing at least 20 percent yogurt (by weight) as well as products intended to be meal replacements. The final rule will take effect January 01, 2011. This change from Class 1 to Class 2 costing should have a positive impact on what Lifeway pays for its key milk ingredient, which is about 80 percent of the products' cost of goods sold. In addition to having a positive effect on gross margins, the improved input costs will allow all of Lifeway’s Kefir-based products to be more competitive with other non-Class I milk products, such as yogurts in the marketplace. This expected increase in cash flow will provide greater financial flexibility, enabling the Company to expand marketing efforts or retain cash for future initiatives. Lifeway expects to see this improvement in the 2011 first quarter. The company reported that in September 2010, it purchased approximately 4.3 million pounds of Class 1 conventional milk at an average price of $0.18 per pound. Under the new pricing structure, the company would have paid about $0.16 per pound and saved approximately $85,000.Historically, the price of Class 2 milk is typically 10-to-15 percent lower than the price of Class 1 milk. ITEM8.FINANCIAL STATEMENTS ANDSUPPLEMENTARY DATA. The annotated consolidated financial statements of the Company that constitute Item8 of this report commence on the pages that follow this page. - 20 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LIFEWAY FOODS, INC. AND SUBSIDIARIES We have audited the accompanying consolidated balance sheets of LIFEWAY FOODS, INC. AND SUBSIDIARIES (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income and comprehensive income, changes in stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of LIFEWAY FOODS, INC. AND SUBSIDIARIES as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Plante & Moran, PLLC Grand Rapids, MI March 31, 2011 - 21 - LIFEWAY FOODS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 and 2009 - 22 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition December 31, 2010 and 2009 December 31, ASSETS Current assets Cash and cash equivalents $ $ Investments Certificates of deposits in financial institutions Inventories Accounts receivable, net of allowance for doubtful accounts and discounts Prepaid expenses and other current assets Other receivables Deferred income taxes Refundable income taxes Total current assets Property and equipment, net Intangible assets Goodwill and other non amortizable brand assets Other intangible assets, net of accumulated amortization of $2,322,745 and $1,598,208 at December 31, 2010 and 2009, respectively Total intangible assets Other assets — Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Checks written in excess of bank balances $ $ Current maturities of notes payable Accounts payable Accrued expenses Total current liabilities Notes payable Deferred income taxes Total liabilities Stockholders' equity Common stock, no par value; 20,000,000 shares authorized; 17,273,776 shares issued; 16,536,657 shares outstanding at December 31, 2010; 17,273,776 shares issued; 16,778,555 shares outstanding at December 31, 2009 Paid-in-capital Treasury stock, at cost ) ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements - 23 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Income and Comprehensive Income For the Years Ended December 31, 2010 and 2009 Year Ended Year Ended December 31, December 31, Gross Sales $ $ Less: Promotional allowances ) ) Net Sales Cost of goods sold Depreciation expense Total cost of goods sold Gross profit Selling expenses General and administrative Amortization expense Total Operating Expenses Income from operations Other income (expense): Interest and dividend income Rental income Interest expense ) ) Loss on disposition of equipment — ) Gain (loss) on sale of investments, net ) Total other income (expense) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic and diluted earnings per common share Weighted average number of shares outstanding COMPREHENSIVE INCOME Net income $ $ Other comprehensive income (loss), net of tax: Unrealized gains (losses) on investments (net of tax) Less reclassification adjustment for (gains) losses included in net income (net of taxes) ) Comprehensive income $ $ See accompanying notes to financial statements - 24 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity For the Years Ended December 31, 2010 and 2009 Common Stock, No Par Value Accumulated 20,000,000 Shares # ofShares Other Authorized of Comprehensive # of Shares # of Shares Treasury Common Paid In Treasury Retained Income (Loss), Issued Outstanding Stock Stock Capital Stock Earnings Net of Tax Total Balances at December 31, 2008 $ $ $ ) $ $ ) $ Redemption of stock — ) — — ) — — ) Issuance of treasury stock for compensation — ) — — — Issuance of treasury stock for Fresh Made acquisition — ) — — — Other comprehensive income (loss): Unrealized gains on securities, net of taxes and reclassification adjustment — Net income for the year ended December 31, 2009 — Balances at December 31, 2009 $ $ $ ) $ $ ) $ Redemption of stock — ) — — ) — — ) Issuance of treasury stock for compensation — ) — — — Issuance of treasury stock for Fresh Made acquisition — Other comprehensive income (loss): Unrealized gains on securities, net of taxes and reclassification adjustment — ) ) Net income for the year ended December 31, 2010 — Balances at December 31, 2010 $ $ $ ) $ $ ) $ See accompanying notes to financial statements - 25 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Years Ended December 31, 2010 and 2009 December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities, net of acquisition: Depreciation and amortization (Gain) Loss on sale of investments, net ) Loss on disposition of assets — Deferred income taxes ) Treasury stock issued for compensation Increase (Decrease) in allowance for doubtful accounts ) (Increase) Decrease in operating assets: Accounts receivable ) ) Other receivables ) ) Inventories ) Refundable income taxes ) Prepaid expenses and other current assets ) Increase (decrease) in operating liabilities: Accounts payable Accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sale of investments Proceeds from redemption of certificates of deposit — Purchases of property and equipment ) ) Acquisition of the assets of First Juice ) — Acquisition of Fresh Made, net of cash acquired — ) Net cash provided (used) in investing activities ) Cash flows from financing activities: Proceeds of note payable Checks written in excess of bank balances Purchases of treasury stock ) ) Repayment of notes payable ) ) Net cash (used in) provided by in financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to financial statements - 26 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 1 – NATURE OF BUSINESS Lifeway Foods, Inc. (The “Company”) commenced operations in February 1986 and incorporated under the laws of the state of Illinois on May 19, 1986. The Company’s principal business activity is the production of dairy products. Specifically, the Company produces Kefir, a drinkable product which is similar to but distinct from yogurt, in several flavors sold under the name “Lifeway’s Kefir;” a plain farmer’s cheese sold under the name “Lifeway’s Farmer’s Cheese;” a fruit sugar-flavored product similar in consistency to cream cheese sold under the name of “Sweet Kiss;” and a dairy beverage, similar to Kefir, with increased protein and calcium, sold under the name “Basics Plus.”The Company also produces a vegetable-based seasoning under the name “Golden Zesta.” The Company currently distributes its products throughout the Chicago Metropolitan area and various cities in the East Coast through local food stores.In addition, the products are sold throughout the United States and Ontario, Canada by distributors. The Company also distributes some of its products to Eastern Europe. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows: Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, LFI Enterprises, Inc., Helios Nutrition, Ltd., Pride of Main Street, L.L.C., Starfruit, L.L.C., Fresh Made, Inc. and Starfruit Franchisor, L.L.C.In 2010, the Company acquired the assets of First Juice and consolidated the operations into the operations of Lifeway.All significant intercompany accounts and transactions have been eliminated.The financial statements include the results of operations from the acquisition of Fresh Made, Inc. from February 6, 2009 through the end of the period and the operations from the acquisition of the assets of First Juice from October 14, 2010 through the end of the year (see Note 3). Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates made in preparing the consolidated financial statements include the allowance for doubtful accounts and discounts, the valuation of investment securities, the valuation of goodwill, intangible assets, and deferred taxes. Revenue Recognition Sales of Company produced dairy products are recorded at the time of shipment and the following four criteria have been met: (i)The product has been shipped and the Company has no significant remaining obligations; (ii)Persuasive evidence of an agreement exists; (iii)The price to the buyer is fixed or determinable and (iv)Collection is probable.In addition, shipping costs invoiced to the customers are included in net sales and the related cost in cost of sales.Discounts and allowances are reported as a reduction of gross sales unless the allowance is attributable to an identifiable benefit separable from the purchase of the product, the value of which can be reasonably estimated, which would be charged to the appropriate expense account. - 27 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Cash and cash equivalents All highly liquid investments purchased with an original maturity of three months or less are considered to be cash equivalents. The Company maintains cash deposits at several institutions located in the greater Chicago, Illinois and Philadelphia, Pennsylvania metropolitan areas. Investments All investment securities are classified as available-for-sale and are carried at fair value. Unrealized gains and losses on available-for-sale securities are reported as a separate component of stockholders’ equity. Amortization, accretion, interest and dividends, realized gains and losses, and declines in value judged to be other-than-temporary on available-for-sale securities are recorded in other income. All of the Company's securities are subject to a periodic impairment evaluation. This evaluation depends on the specific facts and circumstances. Factors that we consider in determining whether an other-than-temporary decline in value has occurred include: the market value of the security in relation to its cost basis; the financial condition of the investee; and the intent and ability to retain the investment for a sufficient period of time to allow for possible recovery in the market value of the investment. Accounts receivable Credit terms are extended to customers in the normal course of business.The Company performs ongoing credit evaluations of its customers’ financial condition and generally requires no collateral. Accounts receivable are recorded at invoice amounts, and reduced to their estimated net realizable value by recognition of an allowances for doubtful accounts and anticipated discounts.The Company’s estimate of the allowances for doubtful accounts and anticipated discounts are based upon historical experience, its evaluation of the current status and contract terms of specific receivables, and unusual circumstances, if any.Accounts are considered past due if payment is not made on a timely basis in accordance with the Company’s credit terms.Accounts considered uncollectible are charged against the allowance. Inventories Inventories are stated at the lower of cost or market, cost being determined by the first-in, first-out method. Property and equipment Property and equipment is stated at depreciated cost or fair value where depreciated cost is not recoverable.Depreciation is computed using the straight-line method.When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period.The cost of maintenance and repairs is charged to income as incurred; significant renewals and betterments are capitalized. Property and equipment is being depreciated over the following useful lives: Category Years Buildings and improvements 31 and 39 Machinery and equipment 5 – 12 Office equipment 5 – 7 Vehicles 5 - 28 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Intangible assets acquired in business combinations The Company accounts for intangible assets at historical cost.Intangible assets acquired in a business combination are recorded under the purchase method of accounting at their estimated fair values at the date of acquisition.Goodwill represents the excess purchase price over the fair value of the net tangible and other identifiable intangible assets acquired.Goodwill is not amortized, but is reviewed for impairment at least annually.Brand assets represent the fair value of brands acquired.Brand assets have an indefinite life and therefore are not amortized, rather are reviewed periodically for impairment.The Company amortizes other intangible assets over their estimated useful lives, as disclosed in the table below. The Company reviews intangible assets and their related useful lives at least once a year to determine if any adverse conditions exist that would indicate the carrying value of these assets may not be recoverable.The Company conducts more frequent impairment assessments if certain conditions exist, including:a change in the competitive landscape, any internal decisions to pursue new or different strategies, a loss of a significant customer, or a significant change in the market place including changes in the prices paid for the Company’s products or changes in the size of the market for the Company’s products. If the estimate of an intangible asset’s remaining useful life is changed, the remaining carrying amount of the intangible asset is amortized prospectively over the revised remaining useful life. Intangible assets are being amortized over the following useful lives: Category Years Recipes 4 Customer lists and other customer related intangibles 7-10 Lease agreement 7 Trade names 15 Formula 10 Customer relationships 12 Income taxes Deferred income taxes are the result of temporary differences that arise from income and expense items reported for financial accounting and tax purposes in different periods. Deferred taxes are classified as current or non-current, depending on the classification of the assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. The principal sources of temporary differences are different depreciation and amortization methods for financial statement and tax purposes, unrealized gains or losses related to investments, capitalization of indirect costs for tax purposes, purchase price adjustments, and the recognition of an allowance for doubtful accounts for financial statement purposes. - 29 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued The Company has analyzed filing positions in all of the federal and state jurisdictions where it is required to file income tax returns, as well as all open tax years in these jurisdictions. The only periods subject to examination for the Company’s federal return are the 2006 through 2009 tax years. The Company believes that its income tax filing positions and deductions would be sustained on audit and does not anticipate any adjustments that would result in a material change to its financial position. Therefore, no reserves for uncertain income tax positions have been recorded. During the year ended December 31, 2010, the IRS completed a review of the Company’s 2007 and 2008 federal tax return filings, resulting in a liability of approximately $220,000 being recognized and paid during the year.The Company’s policy for recording interest and penalties associated with audits is to record such items as a component of income before taxes. There were no such items during the periods covered in this report. Treasury stock Treasury stock is recorded using the cost method. Advertising and promotional costs The Company expenses advertising costs as incurred. For the years ended December 31, 2010 and 2009 total advertising and promotion costs were $4,386,606 and $1,689,540, respectively. In 2010 and 2009 $2,390,003 and $1,689,540, respectively, were classified as advertising expense and $1,996,603 and $0, respectively, were classified as reductions of sales. Earnings per common share Earnings per common share were computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period.For the years ended December 31, 2010 and 2009, diluted and basic earnings per share were the same, as the effect of dilutive securities options outstanding was not significant. Reclassification Certain 2009 balance sheet amounts have been reclassified to conform to the 2010 presentation. Beginning in 2010 the company concluded to separately report discounts and allowances on the face of the income statement. The Company’s agreements with its distributors and retail customers have continued evolve. The Company determined that it was more appropriate to report the allowances and costs under those programs in this manner. The 2009 income statement has been restated to reflect that change. The discounts and allowances had been previously allocated between cost of sales and advertising. The change had no effect on previously reported gross profit or net income. - 30 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 3 – ACQUISITIONS On February 6, 2009, we completed a Stock Purchase Agreement (the “Stock Agreement”) under which Lifeway purchased all of the issued and outstanding stock (the “Shares”) of Fresh Made, Inc., a Pennsylvania corporation (“Fresh”).The consideration for the Shares was an aggregate of $8,048,000 in cash, a note in the principal amount of $2,735,000, due on August 1, 2010 as amended and restated, 128,948 shares of common stock of Lifeway valued at a total of $980,000 (“Lifeway’s Common Stock”), the cancellation of a loan in the principal amount of $265,000.The issuance of Lifeway’s Common Stock was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. Also on February 6, 2009, we entered into and consummated a Real Property Purchase Agreement (the “Real Property Agreement”) under which we acquired 1.1355 acres of land in Philadelphia, PA (the “Property”).The consideration for the Property was approximately $2,000,000. The acquisition was consummated to expand the geographic footprint of Lifeway as well as grow market share.The acquisition was accounted for using the purchase accounting method of accounting, and accordingly, the purchase price was allocated to assets acquired and the liabilities assumed based on the fair value as of the merger date.Acquisition costs for legal and professional fees have been included in General and Administrative costs.None of the goodwill resulting from the acquisition is tax deductible. The estimated fair value of assets acquired, including the real property, and liabilities assumed consisted of the following: Cash and cash equivalents $ Accounts receivable Other current assets Building and other fixed assets Customer list Non amortizable goodwill and brand asset Current liabilities ) Deferred tax liability associated with purchase adjustments ) Total fair value of assets acquired and liabilities assumed $ The following pro forma disclosures, including the effect of purchase accounting adjustments, depict the results of operations for the year ended December 31, 2009 as though the merger with Fresh had taken place as of January 1, 2009: For the Year Ended December 31, 2009 Gross revenue $ Net income $ Earnings per share $ - 31 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 3 – ACQUISITIONS - Continued On October 20, 2010, Lifeway purchased certain assets of First Juice, Inc.,a producer of organic fruit and vegetable juice beverages designed for children (“First”).The consideration for substantially all of the assets was an aggregate of$770,000, consisting of a $500,000 previous investment in preferred stock and an additional $270,000 cash paid in 2010.Production was moved to Lifeway facilities upon closing of the acquisition.The acquisition was consummated to expand the Company’s presence in the children’s market, increase distribution channels for existing Lifeway products, and increase diversification of the Company’s products.There were no significant liabilities assumed.Acquisition costs for legal and professional fees have been included in General and Administrative costs and were not significant.The entire amount of goodwill resulting from the acquisition is tax deductible. The estimated fair value of assets acquired, including the real property, and liabilities assumed consisted of the following: Trade names $ Other current assets Customer lists Fixed assets Non-compete agreement -0- Non amortizable goodwill and brand asset Total fair value of assets acquired and liabilities assumed $ Had the acquisition occurred on January 1, 2010, the impact on the gross revenue and net income of the Company would not have been significant and would have had no impact on earnings per share. Note 4 – INTANGIBLE ASSETS Intangible assets, and the related accumulated amortization, consist of the following: December 31, 2010 December 31, 2009 Cost Accumulated Amortization Cost Accumulated Amortization Recipes $ Customer lists and other customer related intangibles Lease acquisition Customer relationship Trade names Formula $ - 32 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2010 and 2009 Note 4 – INTANGIBLE ASSETS - Continued Amortization expense is expected to be as follows for the 12 months ending September 30: $ Thereafter $ Amortization expense during the years ended December 31, 2010 and 2009 was $724,537 and $676,786, respectively. Note 5 – INVESTMENTS The cost and fair value of investments classified as available for sale are as follows: December 31, 2010 Cost Unrealized Gains Unrealized Losses Fair Value Equities $ $ $ ) $ Mutual Funds ) Preferred Securities — ) Corporate Bonds ) Total $ $ $ ) $ December 31, 2009 Cost Unrealized Gains Unrealized Losses Fair Value Equities $ $ $ ) $ Mutual Funds ( 22,833 ) Preferred Securities ( 95,753 ) Corporate Bonds ) Government Agency Obligations ( 23,134
